Citation Nr: 1609901	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-26 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2011, the Veteran testified during a hearing via video conference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In November 2011 and June 2014, the Board remanded this issue.  The appeal has been returned to the Board for further adjudication.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

At the outset the Board notes that there is a March 2012 formal finding of unavailability of the Veteran's VA treatment records from 1994 through 2002, however, a review of Virtual VA shows that VA treatment records from July 1994 to July 2002 have been associated with the claims file.
The Board remanded the claim in November 2011 for additional development and to schedule the Veteran for a VA spine examination.  The Board instructed the RO or AMC to schedule the Veteran for a VA spine examination whereby the examiner was to provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has a current back disorder related to active service.  The examiner was to provide a comprehensive report including complete rationales, specific facts relied upon in reaching his or her conclusions, and address the Veteran's complaints of continuing symptoms since service.  

The Veteran was provided a VA spine examination in February 2012.  After examining the Veteran and reviewing the claims file, the VA examiner stated it was less likely than not (less than 50 percent probability) that the Veteran's back condition incurred in or was caused by the claimed in-service injury, event, or illness.  The rationale given was that there was not sufficient evidence to make a conclusion that the low back condition is secondary to, related to, or the result of military service.  The examiner went on to state that he could not establish a medical connection between the military service and the Veteran's current complaints of and findings in the lower back.  The Board found that examination inadequate for nexus purposes and remanded the issue for an addendum opinion, or if necessary, a new examination and opinion will be requested regarding whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has a current back disorder related to active service.  The examiner was instructed to address the Veteran's complaints of continuing symptoms since service.  

In a June 2014 VA addendum opinion, the examiner stated that he stood by the previous February 2012 opinion in that there is no evidence to support the 1984 in-service episode of low back pain as being the cause of the Veteran's current low back condition.  The rationale provided was that although the Veteran testified that he was seen in 1994, the available records show that he was not seen again for back pain until 1999.  Again, the Board finds this opinion and rationale inadequate for nexus purposes.  The examiner did not take into account and discuss the Veteran's complaints of continuing symptoms since service as directed to do in the remand, but instead based the opinion on the lack of medical treatment the Veteran had.  Therefore, on remand, a new examination and opinion by a new examiner that takes into account the Veteran's complaints of continuous symptoms since service, will be requested regarding whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has a current back disorder related to active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.

2.  Schedule the Veteran with an appropriate examiner, other than the examiner who conducted the February 2012 examination and June 2014 addendum, Veteran to determine whether any current low back disorder is related to the Veteran's active service.  The examiner should specifically opine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the Veteran has a current back disorder related to active service.  

The findings should be reported in detail and the examiner must provide a full rationale for the opinion, reference the specific facts relied upon in reaching his or her conclusions, and address the Veteran's complaints of continuing symptoms since service, to include his statements that he was initially unaware that he could receive treatment at the VA, so he self-treated for several years.  The examiner should also specifically comment on the Veteran's documented complaints of low back pain in service in February 1984, and his report of continuing complaints throughout and after service.  

3.  Then readjudicate the claim on appeal.  If the benefit is not granted, issue a supplemental statement of the case, allow an appropriate time for response, and then return the case to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


